NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ACTIVEVIDEO NETWORKS, INC.,
Plaintiff-C'ross Appellcmt, a
V.
VERIZON COMMUNICATIONS, INC., VERIZON
SERVICES CORP., VERIZON VIRGINIA INC., AND
VERIZON SOUTH INC.,
Defendants-Appellants.
n
2011-1538, -1567, 2012-1129, -1201
Appea1s from the United States District Court for the
Eastern District of Virginia in case no. 10-CV-0248, Judge
Raym0nd A. Jackson.
ON MOTION
ORDER
Up0n consideration of Veriz0n Com1nunications, Inc.
et a1.’s unopposed motion to consolidate appeal no. 2012-
1201 with appeal nos. 2011~1538, 2011-1567, and 2012-
1129,

ACTIVEVIDEO V. V`ERIZON COM]VIUNICATION 2
IT IS ORDERED THAT2
The motion is granted The revised official caption is
reflected above.
FEB 08 2012
FoR THE CoURT
lsi J an Horbaly
Date J an Horba1y
Clerk ‘
cc: Michael J. Ly0ns, Esq.
Michael K. Kel1ogg, Esq.
s19
FlLED
U.S. COURT DF APPEALS FDH
THE FEDER.AL ClRCUlT
FEB 0 8 2012
ih\\\H0nBALv
cLEm<